Motion to Dismiss.
The opinion of the Court was delivered by
Poché, J.
Appellees urge that the matter in dispute in this casé, which is an action of boundary,, does.not exceed one thousand dollars.
The pleadings contain no averment ás to the value of the lands, the boundary lines of which are herein sought to be judicially established, or as to the value of that portion of the adjacent estates which would be involved by selecting either of the contested lines as the true boundary line between the two estates.
In our opinion, the latter is the real matter in dispute under the pleadings in this case.
In an affidavit made on appeal by one of the plaintiffs it is asserted that the value of the lauds in dispute exceeds the sum of twelve hundred dollars.
But, on the other hand, it is shown by a certificate of the assessor of *312the parish, that the whole tract of lauds owned by plaintiffs is assessed', on their own return, at three hundred dollars only. ■ ;
Referring to affidavits of several disinterested parties, filed in support of appellees’ motion, we see that, according to them, the matter in dispute does not exceed one hundred and fifty dollars. !
It appears, moreover, from the record, that plaintiffs’ lands are entirely unimproved, and hence, the judicial recognition of the boundary •line claimed by defendants and appellees will not disturb fences, ‘ditches or buildings, and it is apparent that the only possible matter in dispute is the value of the lands included between the two contested boundary lines.
As it appears from the sworn assessment return of plaintiffs themselves, that their entire tract is not worth more than three hundred dollars, it is very safe to conclude that any fractional part of the whole cannot, by any possible, computation or calculation, be shown to exceed one thousand dollars, and that appellants have failed to show that the matter in dispute in their appeal was within our appellate jurisdiction.
The appeal taken in this case is, therefore, dismissed at appellants’ ..costs.
Rehearing refused.